DETAILED ACTION
RE: Bobrowicz et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-13 are pending and under examination.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 6/8/2020, 9/9/2020 (7 IDS) and 2/25/2021 have been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

5.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). see specification, pages 87-91, 153-154, 156-157, and 169, for example.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
6.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). see Fig. 3A filed on 6/8/2020. 
Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
7.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraph [0270] and [0271], for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn in part to a nucleic acid comprising a nucleotide sequence encoding the light chain or heavy chain of an isolated monoclonal antibody, or antigen binding portion thereof, that specifically binds human CD 137, wherein the antibody or antigen binding portion thereof comprises heavy and light chain variable regions (VH and VL) comprising the amino acid sequences of SEQ ID NOs: 4 and 6, respectively. 
The claims encompass nucleic acids encoding a genus of antibodies, wherein the antibodies comprise: i) SEQ ID NO:4 and a VL other than SEQ ID NO:6, ii) SEQ ID NO:6 and a VH other than SEQ ID NO:4.
The specification only discloses a nucleic acid encoding both the VH and VL of an isolated monoclonal antibody that specifically binds human CD137, wherein the VH and VL comprising the amino acid sequences of SEQ ID NOs: 4 and 6, respectively. Thus, the written description is not commensurate in scope with the claims. There is a lack of a written description regarding the structures of broadly encompassed VL which can pair with SEQ ID NO:4, and VH which can pair with SEQ ID NO:6 to form functional anti-CD137 antibodies. 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018). Murphy et al. teaches that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody. Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to a nucleic acid encoding both VH and VL of a monoclonal antibody to nucleic acid encoding a VH alone, or a VL alone of a monoclonal antibody. 
While one may be able to use combinatorial library to screen for complementary light or heavy chains of SEQ ID NO:4 or 6, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
The specification provides neither a representative number of the encompassed antibodies, nor does it provide a descriptive of structural features that are common to the genus of VH or VL. 
Consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
Therefore, only the nucleic acid comprising a nucleotide sequence encoding both the VH and VL of an isolated monoclonal antibody that specifically binds human CD137, wherein the VH and VL comprising the amino acid sequences of SEQ ID NOs: 4 and 6, respectively, but not the full breadth of nucleic acids meet the written description provision of 35 U.S.C. § 112 first paragraph. 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,279,038, in view of Yayon et
al. (US 2005/0147612, pub. date: 7/7/2005). 
Claims 1-16 of U.S. Patent No. 10,279,038 disclose an isolated monoclonal antibody, or antigen binding portion thereof, that specifically binds human CD137, wherein the antibody or antigen binding portion thereof comprises heavy and light chain variable regions comprising the amino acid sequences of SEQ ID NOs: 4 and 6, respectively, 
wherein the antibody comprises an IgG1 heavy chain constant region, the IgG1 heavy chain constant region is a wild-type human IgG1 heavy chain constant region, the IgG1 heavy chain constant region comprises an amino acid substitution relative to a wild-type human IgG1 heavy chain constant region, the antibody comprises an IgG4 heavy chain constant region, the IgG4 heavy chain constant region is a wild-type human IgG4 heavy chain constant region, the IgG4 heavy chain constant region comprises an amino acid substitution relative to a wild-type human IgG4 heavy chain constant region, the amino acid substitution is at position Ser228 according to EU numbering, the amino acid substitution is S228P.
The amino acid sequences of SEQ ID NOs: 4 and 6 are 100% identical to instant SEQ ID NOs:4 and 6, respectively.
The claims of the patent do not disclose a nucleic acid encoding the antibody, an expression vector comprising the nucleic acid, a host cell comprising the expression vector and a method of producing the monoclonal antibody using the host cells.  
Yayon et al. teaches that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be  introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art to have made a nucleic acid encoding the antibody claimed in the patent, an expression vector comprising the nucleic acid and a host cell comprising the expression vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teaches that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
The instant claims are not protected by 35 USC 121, because the instant application was not filed before the issuance of the patent. See MPEP 804.01.
The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. 

12.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,350,292 in view of Yayon et
al. (US 2005/0147612, pub. date: 7/7/2005). 
Claims 1-28 of U.S. Patent No. 10,350,292 disclose an isolated monoclonal antibody, or antigen binding portion thereof, that specifically binds human CD137, wherein the antibody or antigen binding portion thereof comprises three CDRs of the heavy chain variable region comprising the amino acid sequences of SEQ ID NOs: 4 and three CDRs of the light chain variable region comprising the amino acid sequences of SEQ ID NOs: 6, 
wherein the antibody comprises an IgG1 heavy chain constant region, the IgG1 heavy chain constant region is a wild-type human IgG1 heavy chain constant region, the IgG1 heavy chain constant region comprises an amino acid substitution relative to a wild-type human IgG1 heavy chain constant region, the antibody comprises an IgG4 heavy chain constant region, the IgG4 heavy chain constant region is a wild-type human IgG4 heavy chain constant region, the IgG4 heavy chain constant region comprises an amino acid substitution relative to a wild-type human IgG4 heavy chain constant region, the amino acid substitution is at position Ser228 according to EU numbering, the amino acid substitution is S228P.
The amino acid sequences of SEQ ID NOs: 4 and 6 are 100% identical to instant SEQ ID NOs:4 and 6, respectively.
The claims of the patent do not disclose a nucleic acid encoding the antibody, an expression vector comprising the nucleic acid, a host cell comprising the expression vector and a method of producing the monoclonal antibody using the host cells.  
Yayon et al. teaches that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be  introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art to have made a nucleic acid encoding the antibody claimed in the patent, an expression vector comprising the nucleic acid and a host cell comprising the expression vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teaches that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
The instant claims are not protected by 35 USC 121, because the instant application was not filed before the issuance of the patent. See MPEP 804.01.
The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. 

13.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,279,039, in view of Yayon et
al. (US 2005/0147612, pub. date: 7/7/2005). 
Claims 1-16 of U.S. Patent No. 10,279,038 disclose a method of treating cancer using an isolated monoclonal antibody, or antigen binding portion thereof, that specifically binds human CD137, wherein the antibody or antigen binding portion thereof comprises heavy and light chain variable regions comprising the amino acid sequences of SEQ ID NOs: 4 and 6, respectively, 
wherein the antibody comprises an IgG1 heavy chain constant region, the IgG1 heavy chain constant region is a wild-type human IgG1 heavy chain constant region, the IgG1 heavy chain constant region comprises an amino acid substitution relative to a wild-type human IgG1 heavy chain constant region, the antibody comprises an IgG4 heavy chain constant region, the IgG4 heavy chain constant region is a wild-type human IgG4 heavy chain constant region, the IgG4 heavy chain constant region comprises an amino acid substitution relative to a wild-type human IgG4 heavy chain constant region, the amino acid substitution is at position Ser228 according to EU numbering, the amino acid substitution is S228P.
The amino acid sequences of SEQ ID NOs: 4 and 6 are 100% identical to instant SEQ ID NOs:4 and 6, respectively.
The claims of the patent do not disclose a nucleic acid encoding the antibody, an expression vector comprising the nucleic acid, a host cell comprising the expression vector and a method of producing the monoclonal antibody using the host cells.  
Yayon et al. teaches that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be  introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art to have made a nucleic acid encoding the antibody claimed in the patent, an expression vector comprising the nucleic acid and a host cell comprising the expression vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teaches that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
The instant claims are not protected by 35 USC 121, because the instant application was not filed before the issuance of the patent. See MPEP 804.01.
The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. 

14.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,434,175, in view of Yayon et
al. (US 2005/0147612, pub. date: 7/7/2005). 
Claims 1-13 of U.S. Patent No. 10,434,175 disclose a method of treating cancer using an isolated monoclonal antibody, or antigen binding portion thereof, that specifically binds human CD137, wherein the antibody or antigen binding portion thereof comprises three CDRs of the heavy chain variable region comprising the amino acid sequences of SEQ ID NOs: 4 and three CDRs of the light chain variable region comprising the amino acid sequences of SEQ ID NOs: 61, 
wherein the antibody comprises an IgG1 heavy chain constant region, the IgG1 heavy chain constant region is a wild-type human IgG1 heavy chain constant region, the IgG1 heavy chain constant region comprises an amino acid substitution relative to a wild-type human IgG1 heavy chain constant region, the antibody comprises an IgG4 heavy chain constant region, the IgG4 heavy chain constant region is a wild-type human IgG4 heavy chain constant region, the IgG4 heavy chain constant region comprises an amino acid substitution relative to a wild-type human IgG4 heavy chain constant region, the amino acid substitution is at position Ser228 according to EU numbering, the amino acid substitution is S228P.
The amino acid sequences of SEQ ID NOs: 4 and 6 are 100% identical to instant SEQ ID NOs:4 and 6, respectively.
The claims of the patent do not disclose a nucleic acid encoding the antibody, an expression vector comprising the nucleic acid, a host cell comprising the expression vector and a method of producing the monoclonal antibody using the host cells.  
Yayon et al. teaches that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be  introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art to have made a nucleic acid encoding the antibody claimed in the patent, an expression vector comprising the nucleic acid and a host cell comprising the expression vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teaches that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
The instant claims are not protected by 35 USC 121, because the instant application was not filed before the issuance of the patent. See MPEP 804.01.
The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. 

15.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,279,040, in view of Yayon et
al. (US 2005/0147612, pub. date: 7/7/2005). 
Claims 1-20 of U.S. Patent No. 10,279,040 disclose a method of treating cancer using an isolated monoclonal antibody, or antigen binding portion thereof, that specifically binds human CD137, wherein the antibody or antigen binding portion thereof comprises heavy and light chain variable regions comprising the amino acid sequences of SEQ ID NOs: 4 and 6, respectively, 
wherein the antibody comprises an IgG1 heavy chain constant region, the IgG1 heavy chain constant region is a wild-type human IgG1 heavy chain constant region, the IgG1 heavy chain constant region comprises an amino acid substitution relative to a wild-type human IgG1 heavy chain constant region, the antibody comprises an IgG4 heavy chain constant region, the IgG4 heavy chain constant region is a wild-type human IgG4 heavy chain constant region, the IgG4 heavy chain constant region comprises an amino acid substitution relative to a wild-type human IgG4 heavy chain constant region, the amino acid substitution is at position Ser228 according to EU numbering, the amino acid substitution is S228P.
The amino acid sequences of SEQ ID NOs: 4 and 6 are 100% identical to instant SEQ ID NOs:4 and 6, respectively.
The claims of the patent do not disclose a nucleic acid encoding the antibody, an expression vector comprising the nucleic acid, a host cell comprising the expression vector and a method of producing the monoclonal antibody using the host cells.  
Yayon et al. teaches that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be  introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art to have made a nucleic acid encoding the antibody claimed in the patent, an expression vector comprising the nucleic acid and a host cell comprising the expression vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teaches that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
The instant claims are not protected by 35 USC 121, because the instant application was not filed before the issuance of the patent. See MPEP 804.01.
The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. 

16.	Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
i).	claim 51, 55-67, 131, 136 and 137 of copending Application No. 16/760,600, 
ii) 	claim 47, 52, 59, 126, 127, 132, 139 and 140 of copending Application No. 16/765,585,
iii)	claims 18-19 of copending Application No. 17/423,599
in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005). 
This is a provisional nonstatutory double patenting rejection.
The claims of each of the copending applications disclose an isolated monoclonal antibody, or antigen binding portion thereof, that specifically binds human CD137, wherein the antibody or antigen binding portion thereof comprises heavy and light chain variable regions comprising the amino acid sequences of SEQ ID NOs: 4 and 6, respectively, 
The amino acid sequences of SEQ ID NOs: 4 and 6 are 100% identical to instant SEQ ID NOs:4 and 6, respectively.
The claims of the copending applications do not disclose a nucleic acid encoding the antibody, an expression vector comprising the nucleic acid, a host cell comprising the expression vector and a method of producing the monoclonal antibody using the host cells.  
Yayon et al. teaches that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be  introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art to have made a nucleic acid encoding the antibody claimed in the copending application, an expression vector comprising the nucleic acid and a host cell comprising the expression vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teaches that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).

Conclusion
17.	No claims are allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643